Citation Nr: 1137707	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to July 1961; he served in the U.S. Marine Corps Reserves from November 1960 to November 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Seattle, Washington VARO, which in pertinent part granted service connection for bilateral hearing loss, rated 0 percent.   

The Board notes initially that under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a timely filed substantive appeal after the issuance of a statement of the case (SOC).  A substantive appeal will be considered timely filed if it is "filed within 60 days from the date that the agency of original jurisdiction mails the [SOC] to the appellant, or within the remainder of the 1-year period from the date of the mailing of the notification of the determination being appealed, whichever period ends later."  38 C.F.R. § 20.302(b).  Here, the rating decision on appeal, which granted service connection for bilateral hearing loss, was mailed in October 2008.  In November 2008, the Veteran submitted medical evidence of increased severity, which the Board later construed as an NOD.  In October 2010 the Board (pursuant to Manlincon v. West, 12 Vet. App. 238 (1999)) remanded this matter for issuance of an SOC and for a contemporaneous examination.  The Veteran was to be advised that the matter would only be before the Board if he timely perfected an appeal by submitting a substantive appeal.  

In June 2011, a supplemental SOC (rather than an SOC)was erroneously issued to the Veteran, with no accompanying notice regarding the 60 day requirement for filing of a substantive appeal in order to perfect the appeal.  The claims file was re-certified (and returned) to the Board.  The Veteran has not timely filed a substantive appeal in the matter of the rating for bilateral hearing loss.  However, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an untimely filed substantive appeal does not operate as a jurisdictional bar to the Board's consideration of that appeal.  VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, when actions are taken that lead the Veteran to believe that an appeal was perfected, and VA is not required to close an appeal for failure to file a timely substantive appeal.  As the Veteran's claim has been treated by the RO in a manner leading the Veteran to believe that his appeal was perfected, any issues as to timeliness of substantive appeal are waived; hence, the matter is properly before the Board.


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level I in the right ear or worse than Level II in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2011 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent private and VA treatment records have been secured.  The RO arranged for VA examinations in August 2006, January 2011, and March 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and audiological examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Under 38 C.F.R. § 4.86(a)(b), when there is an exceptional pattern of hearing impairment (neither definition shown in the instant case) the disability may be rated under either Table VI or Table VIa, whichever is more favorable.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran submitted a March 2006 private audiometry chart (that was not converted to numerical values).  The examiner noted that the audiometric findings yielded an average puretone threshold of 30 decibels in the left ear and 29 decibels in the right ear.  Speech discrimination scores were not included.  

On VA audiological evaluation in August 2006, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
15
20
60
60
Left
15
30
60
60

Average puretone thresholds were 39 decibels for the right ear, and 41 decibels for the left.  Speech audiometry revealed 94 percent speech recognition ability in each ear.  The examiner noted that the subjective factors of the bilateral sensorineural hearing loss included difficulty in background noise, and objective factors included a decrease in hearing acuity in both ears.  The examiner noted that, if treated, the hearing problem would not cause a change in the hearing threshold level.

Applying the results of the August 2006 VA examination to Table VI produces a finding that the Veteran had Level I hearing in each ear (which under Table VII warrants a 0 percent rating).  Based on these findings, the September 2008 rating decision on appeal granted service connection at a noncompensable rating.  

In support of his claim for an increased rating, the Veteran submitted a November 2008 private audiometry chart (that was not converted to numerical values).  The private audiologist noted that the average puretone thresholds were 20 decibels for the right ear and 10 decibels for the left ear.  The audiologist's findings were that testing in the right ear revealed a mild loss from 250 Hertz through 2000 Hertz and a moderately severe loss from 3000 Hertz through 8000 Hertz; and testing in the left ear revealed normal hearing from 250 Hertz through 1000 Hertz, a moderate loss at 2000 Hertz, a moderately severe loss from 3000 Hertz through 6000 Hertz, and a severe loss at 8000 Hertz.  Speech discrimination scores were not included.  

On VA audiological evaluation in January 2011, puretone thresholds were:

HERTZ
1000
2000
3000
4000
Right 
20
30
65
70
Left
20
65
70
75
The average puretone thresholds were 46 decibels for the right ear, and 58 decibels for the left.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner diagnosed mild to severe combined sensorineural hearing loss in the right ear, and moderately severe to severe combined sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss had no effect on his occupational functioning, and the effect on his daily activities was that he needed to use hearing aids to understand speech.  The examiner noted that the Veteran's hearing was significantly worse since the November 2008 private audiogram.  The Board finds that this examination was adequate, as it was conducted in accordance with regulatory guidelines, includes the findings necessary for rating the hearing loss disability, and includes notation of the Veteran's reports of the impact of the disability on his activities.

Applying the results of the January 2011 VA examination to Table VI produces a finding that the Veteran had Level I hearing in the right ear and Level II hearing in the left ear (which under Table VII warrants a 0 percent rating).  

On authorized VA audiological evaluation in March 2011, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
10
30
55
65
Left
15
55
60
65

The average puretone thresholds were 40 decibels for the right ear, and 49 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner diagnosed mild to moderately severe combined sensorineural hearing loss in the right ear and moderately severe to severe combined sensorineural hearing loss in the left ear.  The Board finds that this examination was adequate, as it was conducted in accordance with regulatory guidelines, includes the findings necessary for rating the hearing loss disability, and includes notation of the Veteran's reports of the impact of the disability on his activities.  [The Board notes that the examiner was asked to offer an opinion regarding whether the Veteran's hearing loss was caused by his military service; however, because this disability is already service connected, the request for a nexus opinion was erroneous and the opinion offered by the examiner is moot.]

Applying the results of the March 2011 VA examination to Table VI produces a finding that the Veteran had Level I hearing in each ear (which under Table VII warrants a 0 percent rating).  

As was noted above, the private audiometry reports from March 2006 and November 2008 did not include speech discrimination testing and are not shown to have been conducted in accordance with regulatory guidelines (therefore, conversion of the audiometry to numerical scores was not sought - it was considered in determining whether to remand the matter for further development).  Therefore, they are inappropriate for rating purposes.  

The Board finds no other medical record that provides a basis for rating the Veteran's hearing loss disability.  

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App.111 (2008).  Finally, it is neither suggested by the record nor alleged by the Veteran that he is unemployable due to his hearing loss disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, it must be denied.




ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


